DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/29/2021 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/364,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims is anticipated by the corresponding claims in the reference application.
As per Claim 1
Instant Application 
17/364,924 
Examiner’s note
Claim 1: A direct memory access (DMA) controller configured to access a memory containing a secure area and a non-secure area, the DMA controller comprising: a DMA channel; a mode register configured to store a register value, wherein when the register value is a first value, the DMA channel operates in a secure mode, and when the register value is a second value, the DMA channel operates in a non-secure mode; a configuration interface configured to receive a control command; and a control circuit coupled to the DMA channel and configured to set the register value of the mode register according to the control command; wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area and the non-secure area, and when the DMA channel is operating in the non-secure mode, the DMA channel is able to access the non-secure area but unable to access the secure area. 

Claim 1: A direct memory access (DMA) controller configured to access a memory containing a privilege area and a normal area, the DMA controller comprising: a DMA channel; a mode register configured to store a register value, wherein when the register value is a first value, the DMA channel operates in a privilege mode, and when the register value is a second value, the DMA channel operates in a normal mode; a configuration interface configured to receive a control command; and a control circuit coupled to the DMA channel and configured to set the register value of the mode register according to the control command; wherein when the DMA channel is operating in the privilege mode, the DMA channel is able to access the privilege area and the normal area, and when the DMA channel is operating in the normal mode, the DMA channel is able to access the normal area but unable to access the privilege area.
US Application 17/364,924 teaches a DMA controller that is able to access two different portions of memory based on a register value that is configured by a control circuit, which the Instant Application also teaches. 

While the Instant Application teaches a secure area and non-secure area and a secure mode and non-secure mode, US Application 17/364,924 teaches a privileged area and a normal area and a privileged mode and a normal mode (See Highlighted Portions Below). 

The differences are obvious because the privileged mode of US Application 17/364,924 can be broadly interpreted as a secure mode (i.e. wherein access is restricted) while the normal mode of US Application 17/364,924 can be broadly interpreted as a non-secure mode (i.e. non-privileged and non-restricted access). Since a normal mode is unable to access a privilege area, that means that the normal mode does not have the same security (i.e. reliability and/or certainty) level that the privilege mode has. Thus, US Application 17/364,924 teaches all of the limitations of the Instant Application. 


Furthermore, claims 8 and 16 of Instant Application are similar to claim 1 of Instant Application and are rejected for the same reasons as seen above. Dependent claims 2-7, 9-15, and 17-19 are read upon by claims 1-19 of US Application 17/364,924.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Circello (US 2014/0259149).

Regarding claim 8, Circello teaches an electronic device, comprising: a processor configured to generate a control command, wherein the control command is configured to set an operation mode of a DMA controller (Fig. 1, 21, Data Processor Core Sends Control Command & Fig. 4, 122 Flowchart of Sending Control Command; Paragraph 0059, block 122, a privileged write access request is sent from data processor core 21 to store the state corresponding to user nonsecure mode ([U,N]) at field CHARS1_M. Wherein, if the state of CHARS1_M is changed from [P,X] to [U,N], channel 41 will subsequently masquerade as data processor core 21 operating in user nonsecure mode, and thus generate user nonsecure access requests); a memory containing a secure area and a non-secure area (Fig. 1, 23, Memory; Paragraph 0033, a privileged write access request from data processor core 21 to a location of memory 23 can represented as follows: AR[DPC21, [P,X], W, M23(Addr), WData]); and the direct memory access (DMA) controller (Fig. 1, 24, DMA Controller) coupled to the processor and the memory through a bus (Fig. 1, 16, Interconnect Bus) and comprising: a DMA channel (Fig. 1, 41, DMA Channel); a configuration interface (Fig. 1, 34, Access Protection Unit; Paragraph 0040, Access requests received from masters are qualified by an access protection unit 34 of the DMA controller 24) configured to receive a control command through the configuration interface (Fig. 1, 21, Data Processor Core Sends Control Command; Paragraph 0019, Data processor core 21 can be an instruction-based data processor, a state machine, the like, and combinations thereof that can operate as a bus master to originate access requests to interconnect 16); and a mode register configured to store a register value corresponding to the control command (Paragraph 0041, Each channel of the DMA controller 24 has a corresponding configuration register, generically referred to as DCRx, that defines how the channel operates. As illustrated at FIG. 3, register DCR1 defines the manner in which a channel 41 operates, register DCR2 defines the manner in which a channel 42 operates, and register DCRn defines the manner in which a channel 43 operates. Fields specifically illustrated at each DCRx register of FIG. 3 include fields labeled: CHARSx_S; CHARSx_M; SOURCEx/RANGE; and DESTx), wherein when the register value is a first value, the DMA channel operates in a secure mode (Paragraph 0042, field CHARSx_S (CHannel Access Request Security Slave) indicates the security level associated with a channel when operating as a slave, e.g., the field CHARSx_S is used to indicate a required security level enforced by a channel when qualifying a received access request, where x is an integer in the [1-n] range), and when the register value is a second value, the DMA channel operates in a non-secure mode (Paragraph 0019, privileged mode is the security mode that is the most trusted, and therefore can be referred to as the highest level security mode, a more trusted security mode, or a more secure operating mode than either user secure mode or user nonsecure mode); wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area and the non-secure area (Page 6, Table 3, Case [P,X] & Fig. 6, 312; Paragraph 0065, block 312, the access request of block 311 is qualified at access security module 34. As a result, the access request is allowed to proceed by virtue of the security indicator of the access request ([P,X]) of block 311 meeting the validation criteria implemented by module 34, as described at TABLE 2), and when the DMA channel is operating in the non-secure mode, the DMA channel is able to access the non-secure area but unable to access the secure area (Page 6, Table 3, Case [U,N]; Paragraph 0020, there can be other resources of system 10 that are available for access by data processor core 21 when operating at or above a particular security mode).

Regarding claim 11, Circello teaches the device of claim 8. Circello further teaches wherein the processor queries (Paragraph 0069, block 315, data processor core 21 provides a user secure write access request to program field CHARS1_M that has a data field at one of four states (0b00, 0b01, 0b10, and 0b11)) a current state of the DMA channel with a query command (Paragraph 0069, block 316, the access request of block 315 is qualified. According to an embodiment, the manner in which write access requests to field CHARSx_M are handled by DMA controller 24 can vary based upon the state of the access request's data field, and based upon the access request's security mode), the DMA channel generates a reply content in response to the query command, and the reply content comprises a current state (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).

Regarding claim 12, Circello teaches the device of claim 11. Circello further teaches wherein when the processor is operating in the secure mode (Paragraph 0022, state of the security bit (S/N) is only used to differentiate between user secure mode and user nonsecure mode, and therefore is not considered when the data processor core 21 is in privileged mode), the reply content further comprises a current operation mode of the DMA channel (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported; i.e. secure mode cannot perform privileged memory location access).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Chun (US 2010/0017544).

Regarding claim 1, Circello teaches a direct memory access (DMA) controller (Fig. 1, 24, DMA Controller) configured to access (Paragraph 0055, once the DMA transfer is initiated, channel 41 will sequentially issue read and write access requests to fetch information from one location of memory 23, followed by a write to store the received information to a different location of memory 23) a memory containing a secure area and a non-secure area (Fig. 1, 23, Memory; Paragraph 0033, a privileged write access request from data processor core 21 to a location of memory 23 can represented as follows: AR[DPC21, [P,X], W, M23(Addr), WData]), the DMA controller comprising: a DMA channel (Fig. 1, 41, DMA Channel); a mode register configured to store a register value (Paragraph 0041, Each channel of the DMA controller 24 has a corresponding configuration register, generically referred to as DCRx, that defines how the channel operates. As illustrated at FIG. 3, register DCR1 defines the manner in which a channel 41 operates, register DCR2 defines the manner in which a channel 42 operates, and register DCRn defines the manner in which a channel 43 operates. Fields specifically illustrated at each DCRx register of FIG. 3 include fields labeled: CHARSx_S; CHARSx_M; SOURCEx/RANGE; and DESTx), wherein when the register value is a first value, the DMA channel operates in a secure mode (Paragraph 0042, field CHARSx_S (CHannel Access Request Security Slave) indicates the security level associated with a channel when operating as a slave, e.g., the field CHARSx_S is used to indicate a required security level enforced by a channel when qualifying a received access request, where x is an integer in the [1-n] range), and when the register value is a second value, the DMA channel operates in a non-secure mode (Paragraph 0019, privileged mode is the security mode that is the most trusted, and therefore can be referred to as the highest level security mode, a more trusted security mode, or a more secure operating mode than either user secure mode or user nonsecure mode); a configuration interface (Fig. 1, 34, Access Protection Unit; Paragraph 0040, Access requests received from masters are qualified by an access protection unit 34 of the DMA controller 24) configured to receive a control command (Fig. 1, 21, Data Processor Core Sends Control Command; Paragraph 0019, Data processor core 21 can be an instruction-based data processor, a state machine, the like, and combinations thereof that can operate as a bus master to originate access requests to interconnect 16); and configured to set the register value of the mode register according to the control command (Fig. 6, 311; Paragraph 0064, FIG. 6 illustrates a flow diagram representing a method 300 that changes the security mode at which data processor core 21 needs to operate in order to configure various locations of DMA 24. At block 311, a privileged write access request is sent from data processor core 21 to store the state value [U,S] at CHARS1_S); wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area and the non-secure area (Page 6, Table 3, Case [P,X] & Fig. 6, 312; Paragraph 0065, block 312, the access request of block 311 is qualified at access security module 34. As a result, the access request is allowed to proceed by virtue of the security indicator of the access request ([P,X]) of block 311 meeting the validation criteria implemented by module 34, as described at TABLE 2), and when the DMA channel is operating in the non-secure mode, the DMA channel is able to access the non-secure area but unable to access the secure area (Page 6, Table 3, Case [U,N]; Paragraph 0020, there can be other resources of system 10 that are available for access by data processor core 21 when operating at or above a particular security mode).
Cirecello teaches setting configuration registers for DMA that affects a privilege level of the DMA channel. Circello does not explicitly teach a control circuit that sets the register value in response to the control command. 
Chun teaches a DMA controller (Fig. 1, 200) configured to access a memory (Fig. 1, Memory 311-328; Paragraph 0030, DMAC 200 controls the DMA channels so that data are transmitted directly between the data storage devices 311 to 318 and 321 to 328), the DMA controller comprising: a configuration interface configured to receive a control command (Fig. 2, Interfaces 201 and 202; Paragraph 0029, processors 110 and 120 are connected respectively through control interfaces 201 and 202 to the DMAC 200); and a control circuit (Fig. 2, 213, Register Setting/Controlling Block of Channel Group Controller 210) coupled to the DMA channel (Fig. 2, Register Setting/Controlling Block 213 Coupled to DMA Channels 220) and configured to set the register value of the mode register according to the control command (Paragraph 0039, first and second register setting/controlling block 213 and 214 store data received from the respective processors 110 and 120 in the first and second register banks 215 and 216. Herein, each register bank includes registers storing data for each DMA channel control).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the controller to incorporate the teachings of Chun and include a control circuit that allows the writing of register configuration data to multiple groups of registers of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow setting of multiple DMA channels via a single control circuit (See Chun: Paragraph 0032), thus reducing the transmission load when configuring the DMA channels (See Chun: Paragraph 0045).

Regarding claim 4, Circello in view of Chun teaches the controller of claim 1. Circello further teaches wherein the DMA controller receives a query command (Paragraph 0069, block 316, the access request of block 315 is qualified. According to an embodiment, the manner in which write access requests to field CHARSx_M are handled by DMA controller 24 can vary based upon the state of the access request's data field, and based upon the access request's security mode) generated by a processor (Paragraph 0069, block 315, data processor core 21 provides a user secure write access request to program field CHARS1_M that has a data field at one of four states (0b00, 0b01, 0b10, and 0b11)), the DMA channel generates a reply content in response to the query command, and the reply content comprises a current state of the DMA channel (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).

Regarding claim 5, Circello in view of Chun teaches the controller of claim 4. Circello further teaches wherein when the processor is operating in the secure mode (Paragraph 0022, state of the security bit (S/N) is only used to differentiate between user secure mode and user nonsecure mode, and therefore is not considered when the data processor core 21 is in privileged mode), the reply content further comprises a current operation mode of the DMA channel (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported; i.e. secure mode cannot perform privileged memory location access).

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Chun (US 2010/0017544) and further in view of Tiennot (US 2009/0271536).

Regarding claim 2, Circello in view of Chun teaches the controller of claim 1. Circello does not teach an advanced peripheral bus (APB). 
Tiennot teaches wherein the configuration interface is an Advanced Peripheral Bus (Fig. 2, 217; Paragraph 0019, multiport DMA controller 120 is comprised of one or more bus interfaces, a configuration interface (located on the APB bus)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the controller to incorporate the teachings of Tiennot and include an APB bus protocol for the configuration interface of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known APB standard, thus complying with industry standards of using APB for efficient debugging and configuration of registers (See Tiennot: Paragraphs 0018 & 0019). 

Regarding claim 3, the combination of Circello/Chun/Tiennot teaches the controller of claim 2. Circello teaches wherein the control command comprises a security attribute (Paragraph 0018, particular embodiment of FIG. 2 illustrates the ATTRIBUTES lines to include line portions labeled SOURCE_ID, P/U, S/N, and OTHER. The line labeled SOURCE_ID transmits information that uniquely identifies the requesting device), and the security attribute corresponds to one bit of a protection signal (Paragraph 0018, security indicator information provided to interconnect 16 can have one of three states referred to herein as, [P,X], [U,S], and [U,N], where P can indicate an access request is a privileged request; U can indicate an access request is a user request; S can indicate a request is a secure request; N can indicate an access request is a nonsecure request, and X can indicate an access request is either secure or nonsecure request). 
Circello does not explicitly teach a protection signal of the Advanced Peripheral Bus. 
Tiennot teaches the security attribute corresponds to one bit of a protection signal of the Advanced Peripheral Bus (Paragraph 0031, FIG. 4, two descriptors are shown in this linked list of DMA descriptors. In this embodiment, each descriptor is five times the register size in size. Each descriptor has a source address (SRC_ADDR.sub.n), a destination address (DST_ADDR.sub.n), a transfer control set of bits (TR_CTL.sub.n), a link to the next descriptor in the linked list (NEXT_DESC.sub.n), and a Checksum or ECC (CHKSUM.sub.n). In this example, the head of the linked list is pointed to by a pointer that is typically programmed in the user interface 410).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the controller to incorporate the teachings of Tiennot and include an APB bus protocol for the configuration interface of Circello for configuring register states.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known APB standard, thus complying with industry standards of using APB for efficient debugging and configuration of registers (See Tiennot: Paragraphs 0018 & 0019). 

Regarding claim 7, Circello in view of Chun teaches the controller of claim 1. Circello further teaches wherein when the DMA channel is operating in the secure mode and the control command received is a non-secure mode control command, the DMA channel generates an error signal in response to the non-secure mode control command (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).
Circello does not explicitly teach that the error signal is an interrupt signal.
Tiennot teaches the DMA channel generates an interrupt in response to an error signal (Fig. 3, 326, Interrupt Signals Generated by DMA Controller; Paragraph 0027, descriptor checksum error flag 360 can be cleared via either a global hardware reset or when reading the next descriptor. The descriptor checksum error flag 360 provides one input to an AND gate 362, and the other input is provided by a Checksum error mask 324 in order to selectively enable and disable reporting of this error. The output of the AND gate 362 is ORed 364 with other interrupt sources 326 to assert a signal on an Interrupt Line 320 indicating that an interrupt has occurred). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the controller to incorporate the teachings of Tiennot and include an interrupt signal that can be transmitted to a processor in response to DMA access errors.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently report errors to a host CPU and cause an immediate action by the host CPU, thus reducing the chances of a fatal system error (See Tiennot: Paragraph 0018). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Chun (US 2010/0017544) and further in view of Balasubramanian (US 2014/0250540).

Regarding claim 6, Circello in view of Chun teaches the controller of claim 1. Circello teaches wherein the DMA controller receives a query command (Paragraph 0069, block 316, the access request of block 315 is qualified. According to an embodiment, the manner in which write access requests to field CHARSx_M are handled by DMA controller 24 can vary based upon the state of the access request's data field, and based upon the access request's security mode) generated by a processor (Paragraph 0069, block 315, data processor core 21 provides a user secure write access request to program field CHARS1_M that has a data field at one of four states (0b00, 0b01, 0b10, and 0b11)), the DMA channel generates a reply content in response to the query command, and when the DMA channel is operating in the secure mode and the processor is operating in the non-secure mode, the reply content indicates an error state (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).
Circello does not explicitly teach the DMA channel being in an idle state and indicating that the DMA channel is in a busy state. 
Balasubramanian teaches when the DMA channel is operating in the secure mode and in an idle state (Paragraph 0003, once a module is temporarily assigned to a non-secure application or to a secure application, the whole module is generally unavailable to the other "world" (e.g., secure applications/routines or non-secure applications/routines, respectively) for a time… many of the functional blocks of the module may be idle) and the processor is operating in the non-secure mode (Paragraph 0043, Assignment to a secure world 404 means that the functional block 202 is accessible to authorized applications, routines, etc. while the security monitor 108 asserts (i.e., outputs) the secure-mode signal), the reply content indicates that the DMA channel is in a busy state (Paragraph 0043, functional block 202 is not accessible to any applications, routines, etc. while the security monitor 108 de-asserts (i.e., ceases) the secure-mode signal. For example, attempts to access the functional block 202 while the secure mode is inactive returns a busy signal, or the like; i.e. functional blocks cannot be accessed and thus are idle). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the controller to incorporate the teachings of Balasubramanian and include a busy signal to non-secure processors trying to perform a secure mode access.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of preventing attackers from gaining access to secure data (See Balasubramanian: Paragraphs 0001 & 0043).

Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Tiennot (US 2009/0271536).

Regarding claim 9, Circello teaches the device of claim 8. Circello does not teach an advanced peripheral bus (APB). 
Tiennot teaches wherein the configuration interface is an Advanced Peripheral Bus (Fig. 2, 217; Paragraph 0019, multiport DMA controller 120 is comprised of one or more bus interfaces, a configuration interface (located on the APB bus)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Tiennot and include an APB bus protocol for the configuration interface of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known APB standard, thus complying with industry standards of using APB for efficient debugging and configuration of registers (See Tiennot: Paragraphs 0018 & 0019). 

Regarding claim 10, Circello in view of Tiennot teaches the device of claim 9. Circello teaches wherein the control command comprises a security attribute (Paragraph 0018, particular embodiment of FIG. 2 illustrates the ATTRIBUTES lines to include line portions labeled SOURCE_ID, P/U, S/N, and OTHER. The line labeled SOURCE_ID transmits information that uniquely identifies the requesting device), and the security attribute corresponds to one bit of a protection signal (Paragraph 0018, security indicator information provided to interconnect 16 can have one of three states referred to herein as, [P,X], [U,S], and [U,N], where P can indicate an access request is a privileged request; U can indicate an access request is a user request; S can indicate a request is a secure request; N can indicate an access request is a nonsecure request, and X can indicate an access request is either secure or nonsecure request). 
Circello does not explicitly teach a protection signal of the Advanced Peripheral Bus. 
Tiennot teaches the security attribute corresponds to one bit of a protection signal of the Advanced Peripheral Bus (Paragraph 0031, FIG. 4, two descriptors are shown in this linked list of DMA descriptors. In this embodiment, each descriptor is five times the register size in size. Each descriptor has a source address (SRC_ADDR.sub.n), a destination address (DST_ADDR.sub.n), a transfer control set of bits (TR_CTL.sub.n), a link to the next descriptor in the linked list (NEXT_DESC.sub.n), and a Checksum or ECC (CHKSUM.sub.n). In this example, the head of the linked list is pointed to by a pointer that is typically programmed in the user interface 410).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Tiennot and include an APB bus protocol for the configuration interface of Circello for configuring register states.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known APB standard, thus complying with industry standards of using APB for efficient debugging and configuration of registers (See Tiennot: Paragraphs 0018 & 0019). 

Regarding claim 14, Circello teaches the device of claim 8. Circello further teaches wherein when the DMA channel is operating in the secure mode and the control command received is a non-secure mode control command, the DMA channel generates an error signal in response to the non-secure mode control command (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).
Circello does not explicitly teach that the error signal is an interrupt signal.
Tiennot teaches the DMA channel generates an interrupt in response to an error signal (Fig. 3, 326, Interrupt Signals Generated by DMA Controller; Paragraph 0027, descriptor checksum error flag 360 can be cleared via either a global hardware reset or when reading the next descriptor. The descriptor checksum error flag 360 provides one input to an AND gate 362, and the other input is provided by a Checksum error mask 324 in order to selectively enable and disable reporting of this error. The output of the AND gate 362 is ORed 364 with other interrupt sources 326 to assert a signal on an Interrupt Line 320 indicating that an interrupt has occurred). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Tiennot and include an interrupt signal that can be transmitted to a processor in response to DMA access errors.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently report errors to a host CPU and cause an immediate action by the host CPU, thus reducing the chances of a fatal system error (See Tiennot: Paragraph 0018). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Balasubramanian (US 2014/0250540).

Regarding claim 13, Circello teaches the device of claim 8. Circello teaches wherein the processor queries a current state of the DMA channel with a query command (Paragraph 0069, block 315, data processor core 21 provides a user secure write access request to program field CHARS1_M that has a data field at one of four states (0b00, 0b01, 0b10, and 0b11)), the DMA channel generates a reply content in response to the query command (Paragraph 0069, block 316, the access request of block 315 is qualified. According to an embodiment, the manner in which write access requests to field CHARSx_M are handled by DMA controller 24 can vary based upon the state of the access request's data field, and based upon the access request's security mode), and the reply content indicates that the DMA channel is in a busy state when the DMA channel is operating in the secure mode, and the processor is operating in the non- secure mode (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).
Circello does not explicitly teach the DMA channel being in an idle state and indicating that the DMA channel is in a busy state. 
Balasubramanian teaches the reply content indicates that the DMA channel is in a busy state when the DMA channel is operating in the secure mode (Paragraph 0043, functional block 202 is not accessible to any applications, routines, etc. while the security monitor 108 de-asserts (i.e., ceases) the secure-mode signal. For example, attempts to access the functional block 202 while the secure mode is inactive returns a busy signal, or the like; i.e. functional blocks cannot be accessed and thus are idle), the current state is an idle state (Paragraph 0003, once a module is temporarily assigned to a non-secure application or to a secure application, the whole module is generally unavailable to the other "world" (e.g., secure applications/routines or non-secure applications/routines, respectively) for a time… many of the functional blocks of the module may be idle), and the processor is operating in the non- secure mode (Paragraph 0043, Assignment to a secure world 404 means that the functional block 202 is accessible to authorized applications, routines, etc. while the security monitor 108 asserts (i.e., outputs) the secure-mode signal). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Balasubramanian and include a busy signal to non-secure processors trying to perform a secure mode access.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of preventing attackers from gaining access to secure data (See Balasubramanian: Paragraphs 0001 & 0043).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Tiennot (US 2009/0271536) and further in view of Dahan (US 2003/0140205).

Regarding claim 15, Circello in view of Tiennot teaches the device of claim 14. Circello does not explicitly teach the processor being unable to receive the interrupt when in non-secure mode.
Dahan teaches wherein when the processor is operating in the secure mode, the processor is able to receive the interrupt (Paragraph 0138, FIG. 10 is a flow chart illustrating interruptible execution while in a secure mode of operation… secure mode is entered in step 1000 and the IVT is remapped to the SIVT during the environmental set-up in step 1002), and when the processor is operating in the non-secure mode, the processor is unable to receive the interrupt (Paragraph 0066, Security condition register 320 is accessible as a memory mapped register in non-secure mode and is used to set some of the entry conditions in secure mode by controlling the operating mode of various resources that could be used by a hacker to breach security… Paragraph 0068, . Interrupt handler 360 has a global mask bit 364 that can be set by software and allows software to globally disable all the interrupts to the processor. The interrupt controller asserts a mask signal 325 whenever the global mask bit is set and interrupt signals 362, 363 are inactive). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Dahan and include interrupt masking for non-secure processors.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent hackers on non-secure processors from accessing potential security breach points, thus improving the security of the system (See Dahan: Paragraphs 0067)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Tanaka (US 2005/0223136).

Regarding claim 16, Circello teaches a method of operating a DMA controller, the DMA controller is configured to access (Fig. 1, 21, Data Processor Core Sends Control Command & Fig. 4, 122 Flowchart of Sending Control Command; Paragraph 0059, block 122, a privileged write access request is sent from data processor core 21 to store the state corresponding to user nonsecure mode ([U,N]) at field CHARS1_M. Wherein, if the state of CHARS1_M is changed from [P,X] to [U,N], channel 41 will subsequently masquerade as data processor core 21 operating in user nonsecure mode, and thus generate user nonsecure access requests) a memory containing a secure area and a non-secure area (Fig. 1, 23, Memory; Paragraph 0033, a privileged write access request from data processor core 21 to a location of memory 23 can represented as follows: AR[DPC21, [P,X], W, M23(Addr), WData]), the method comprising: controlling the DMA channel to operate in a secure mode by setting a register value of a mode register of the DMA channel (Paragraph 0041, Each channel of the DMA controller 24 has a corresponding configuration register, generically referred to as DCRx, that defines how the channel operates. As illustrated at FIG. 3, register DCR1 defines the manner in which a channel 41 operates, register DCR2 defines the manner in which a channel 42 operates, and register DCRn defines the manner in which a channel 43 operates); setting a memory address register and a byte count register of the DMA channel (Fig. 3 Registers; Paragraph 0041, Fields specifically illustrated at each DCRx register of FIG. 3 include fields labeled: CHARSx_S; CHARSx_M; SOURCEx/RANGE; and DESTx… Paragraph 0042, The field SOURCEx/RANGE is used to indicate a source address of a memory location and quantity of information to be moved by a channel for a particular transfer request. The field DESTx is used to indicate a destination address where the source information being moved by a transfer request is to be stored); and controlling the DMA channel to perform data transfer based on the memory address register and the byte count register (Paragraph 0055, it is presumed that the field SOURCE1/RANGE includes a value of DTI_S(M23), which indicates a first address of memory 23 from which information is to be read).
Circello does not explicitly teach searching for a DMA channel in an idle state in the DMA controller.
Tanaka teaches searching for a DMA channel in an idle state (Paragraph 0130, host processor 21 submits a DMA, request to the DMAC 24. The DMAC 24, on the other hand, polls a DMA request at predetermined intervals during idle times between DMA cycles) in the DMA controller (Fig. 15, S41 & S42, Read Channel Status; Paragraph 0131, (Step S41) The DMAC 24 reads the status of each channel shown in the DMA request setting table 25a… Paragraph 0132, (Step S42) Based on the channel status, the DMAC 24 determines whether there is an active DMA request. More specifically, the DMAC 24 identifies the presence of a DMA request when it finds a DMA transfer start command in the status field of a particular channel).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Tanaka and allow the DMA controller to search for DMA channels that are idle and with data transfer requests waiting to be serviced.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to activate DMA channels based on data transfer request detection, thus providing additional DMA capabilities to the host processor (See Tanaka: Paragraphs 0138) while also providing power and computation savings.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Tanaka (US 2005/0223136) and further in view of Mangalampalli (US 2013/0283391).

Regarding claim 17, Circello in view of Tanaka teaches the method of claim 16. Circello further teaches controlling the DMA channel to operate in a non-secure mode by setting the register value of the mode register of the DMA channel (Paragraph 0069, block 316, the access request of block 315 is qualified. According to an embodiment, the manner in which write access requests to field CHARSx_M are handled by DMA controller 24 can vary based upon the state of the access request's data field, and based upon the access request's security mode).
Circello does not explicitly teach clearing the memory access register and the byte count register after the DMA channel finishes the data transfer. 
Mangalampalli teaches clearing the memory access register and the byte count register after the DMA channel finishes the data transfer (Fig. 3, Complete Crypto-Operation 3.8 and Clear Valid Destination Range Registers 3.9; Paragraph 0036, crypto-DMA module 114 may then begin the movement of the encrypted content from source memory 140 based on the source address registers set… Paragraph 0037, Continuing to example process 3.9 (Clear Valid Dest. Range Registers), destination manager 112 may clear the valid destination range registers set at crypto-DMA module 114).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mangalampalli and allow the DMA controller to clear data transfer registers of Circello when a data transfer is completed.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of resetting registers to efficiently be able to respond to future data transfer requests without outdated data.

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Tanaka (US 2005/0223136) and further in view of Tiennot (US 2009/0271536).

Regarding claim 18, Circello in view of Tanaka teaches the method of claim 16. Circello does not explicitly teach receiving an interrupt by the DMA channel and restarting an electronic device in response to the interrupt. 
Tiennot teaches wherein the DMA controller is applied to an electronic device (Fig. 1, Device System), the method further comprising: receiving an interrupt issued by the DMA channel (Fig. 3, 326, Interrupt Signals Generated by DMA Controller; Paragraph 0027, descriptor checksum error flag 360 can be cleared via either a global hardware reset or when reading the next descriptor. The descriptor checksum error flag 360 provides one input to an AND gate 362, and the other input is provided by a Checksum error mask 324 in order to selectively enable and disable reporting of this error. The output of the AND gate 362 is ORed 364 with other interrupt sources 326 to assert a signal on an Interrupt Line 320 indicating that an interrupt has occurred); and restarting or shutting down the electronic device in response to the interrupt (Paragraph 0027, the output of the comparator 356 is coupled to and provides a signal to the channel controller 340 in order to disable channel commands on detection of a corrupted descriptor by the descriptor validation module 350. The descriptor checksum error flag 360 can be cleared via either a global hardware reset or when reading the next descriptor). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Tiennot and allow data corruption errors to be detected and hardware devices to be reset via interrupts.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently report errors to a host CPU and cause an immediate action by the host CPU, thus reducing the chances of a fatal system error (See Tiennot: Paragraph 0018). 

Regarding claim 19, Circello in view of Tanaka teaches the method of claim 16. Circello teaches wherein the step of setting the register value of the mode register of the DMA channel comprises: sending a control command through a bus to set the mode register (Paragraph 0018, particular embodiment of FIG. 2 illustrates the ATTRIBUTES lines to include line portions labeled SOURCE_ID, P/U, S/N, and OTHER. The line labeled SOURCE_ID transmits information that uniquely identifies the requesting device), wherein the control command comprises a security attribute, and the security attribute corresponds to one bit of a protection signal (Paragraph 0018, security indicator information provided to interconnect 16 can have one of three states referred to herein as, [P,X], [U,S], and [U,N], where P can indicate an access request is a privileged request; U can indicate an access request is a user request; S can indicate a request is a secure request; N can indicate an access request is a nonsecure request, and X can indicate an access request is either secure or nonsecure request). 
Circello does not explicitly teach a protection signal of the Advanced Peripheral Bus. 
Tiennot teaches sending a control command through an Advanced Peripheral Bus (Paragraph 0019, multiport DMA controller 120 is comprised of one or more bus interfaces, a configuration interface (located on the APB bus), an interconnection crossbar, a set of communication channels, a set of configuration registers); wherein the control command comprises a security attribute, and the security attribute corresponds to one bit of a protection signal of the Advanced Peripheral Bus (Paragraph 0031, FIG. 4, two descriptors are shown in this linked list of DMA descriptors. In this embodiment, each descriptor is five times the register size in size. Each descriptor has a source address (SRC_ADDR.sub.n), a destination address (DST_ADDR.sub.n), a transfer control set of bits (TR_CTL.sub.n), a link to the next descriptor in the linked list (NEXT_DESC.sub.n), and a Checksum or ECC (CHKSUM.sub.n). In this example, the head of the linked list is pointed to by a pointer that is typically programmed in the user interface 410).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Tiennot and include an APB bus protocol for the configuration interface of Circello for configuring register states.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known APB standard, thus complying with industry standards of using APB for efficient debugging and configuration of registers (See Tiennot: Paragraphs 0018 & 0019). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2010/0057960 to Renno discloses DMA peripheral access to secure/non-secure flash storage memory. 
US PGPUB 2018/0203815 to Rochford discloses DMA controller state machine with an idle state. 
US PGPUB 2021/0232327 to Talvitie discloses a DMA controller capable of accessing either a secure section of a memory and/or a non-secure section of a memory based on binary signals from a processor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184